DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 January 2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2, “ambient pressure” should read “atmospheric pressure” in line with Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “an emergency pressure relief device”. It is unclear as to what the metes and bounds of “emergency” are and what limitations that provides to a “pressure relief device”, thus rendering the claim indefinite. Examiner gives little patentable weight to the term “emergency”. Similar applies to Claim 8.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. (US 2010/0263823), in view of Bradley et al. (US 2006/0288718).
Regarding Claim 1, Mitsuhashi discloses a plate fin fluid processing device, in at least Figures 1 – 3, comprising: 
a plurality of active layers (3), where each active layer includes a fin plate (32) sandwiched between parting sheets (33) so that an active fluid space (where 
b. a contingent layer body positioned adjacent to the outermost active layer (35) [0040] (Figures 1, 3), said contingent layer body including a fin plate (32) positioned between a parting sheet (36) and a cap sheet (33 adjacent to 37) (Figure 3), said contingent layer body having a fluid space (30c) that is sealed with respect to the atmosphere [0040-0042] and contains an inert gas (nitrogen) [0044] at a predetermined pressure (constant level) [0019]; and
c. a pressure monitoring system (50) in communication with the fluid space of the contingent layer body [0044] (Figure 3).
Mitsuhashi fails to expressly disclose 1) the predetermined pressure is above or below atmospheric pressure and 2) d. an emergency pressure relief device configured to release a pressure within the fluid space if a preset pressure is exceeded.
Regarding 1), Mitsuhashi does disclose pressurizing the contingent layer body [0019], the contingent layer body can endure the same pressure as the plurality of active layers [0042], and the active layers are at a high pressure [0042]. Furthermore, one of ordinary skill in the art before the effective filing date of the applicant’s invention would also know the selection of pressure in the contingent layer body is directly related to leak rate should a leak be present i.e. a high pressure results in a high leak rate, vice-versa.

Regarding 2) Mitsuhashi teaches pressurizing the contingent layer body [0044, 0045, 0056, 0063].
Bradley teaches pressurizing the interior of a heat exchanger (8) [0042] and an emergency pressure relief device (118b, 120) configured to release a pressure within the fluid space (formed by 16) if a preset pressure is exceeded (pressure deemed over-pressure) (Figure 2) [0042].
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Mitsuhashi to include an emergency pressure relief device configured to release a pressure within the fluid space if a preset pressure is exceeded for the benefit of a safety in the event of over-pressurization by Mitsuhashi’s pressurization means, as taught by Bradley [0042].
Regarding Claim 2, Mitsuhashi fails to expressly disclose the predetermined pressure is above ambient pressure but below an operating pressure of a stream of the outermost active layer.
Mitsuhashi does disclose pressurizing the contingent layer body [0019], the contingent layer body can endure the same pressure as the plurality of active layers [0042], and the active layers are at a high pressure [0042]. Furthermore, one of ordinary 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mitsuhashi to have the constant level of pressure [0019] in the contingent layer be at a high pressure, including a pressure above atmospheric but below an operating pressure of a stream of the outermost active layer (as this pressure would be outside of standard operating pressure of the active layer) for the benefit of utilizing a pressure expected to be present in the active layers and selecting a leak rate appropriate for detection via the detection means (50).
Regarding Claim 3, Mitsuhashi fails to expressly disclose the predetermined pressure is approximately 100 psi.
One of ordinary skill in the art before the effective filing date of the applicant’s invention would know the selection of pressure in the contingent layer body is directly related to leak rate should a leak be present i.e. a high pressure results in a high leak rate, vice-versa.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mitsuhashi to have the constant level of pressure [0019] in the contingent layer be at a selected pressure according to leak rate, including a pressure of approximately 100 psi for the benefit of selecting a leak rate appropriate for detection via the detection means (50).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mitsuhashi to have the constant level of pressure [0019] in the contingent layer be at a selected pressure according to leak rate, including a pressure of approximately 100 psi for the benefit of selecting a leak rate appropriate for detection via the detection means (50).
Regarding Claims 4 and 5, Mitsuhashi discloses the inert gas is nitrogen [0044].
Regarding Claim 7, Mitsuhashi discloses the contingent layer body includes a plurality of contingent layers, with each contingent layer including a fin plate (32) positioned between a pair of parting sheets (33, 36) or a parting sheet and an end cap (36, 33) (Figure 3).
Regarding Claim 8, Mitsuhashi discloses a contingent layer header (55) in fluid communication with the fluid space of the contingent layer body (Figure 3).
Mitsuhashi fails to expressly disclose the contingent layer header is a part of the emergency pressure relief device along with a pressure-activated valve in fluid communication with the contingent layer header.
Bradley teaches the emergency pressure relief device include a header (118b) and in fluid communication with a fluid space (formed by 16) and a pressure-activated valve in fluid communication with the header (Figure 2) [0042].
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to include in Mitsuhashi Bradley’s emergency pressure relief device in fluid communication with .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. (US 2010/0263823), in view of Bradley et al. (US 2006/0288718), in further view of Shigemori et al. (US 2016/0282066)
Regarding Claim 6, the combination fails to expressly disclose the contingent layer body includes a low point drain.
Shigemori teaches a layer to prevent dents on an outer periphery of a heat exchanger [0017, 0022] including a low point drain (20) [0040]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including in the contingent layer a low point drain for the benefit of preventing any fluid which accumulated in the contingent layer from freezing or adversely affecting the heat exchanger, as taught by Shigemori [0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856